In his motion for rehearing appellant urges that we should not have considered the qualification to bill of exception number one, claiming that such qualification was excepted to. The record shows that following the qualification in question, and below the signature of the trial judge, there appears this notation on the bill of exception over the signature of counsel for appellant: "Defendant excepts to the foregoing qualification of this bill of exception for the reason that the court's main charge, paragraph No. 4, allows the jury to consider such testimony for impeachment purposes."
Such notation does not serve as an exception to the qualification. The exception must be authenticated by the trial judge. Nicholson v. State, 107 Tex.Crim. Rep.,298 S.W. 436; Serna v. State, 110 Tex.Crim. Rep.,7 S.W.2d 543; Barnett v. State, 43 S.W.2d 449.
Appellant also predicates his motion on the statement that the court permitted the State to prove over objection that he had three years before been indicted for some violation of the *Page 242 
liquor law. We find no bill of exception bringing such complaint forward. We observe that appellant testified in his own behalf, and the fact of his former indictment was developed on cross examination, and the court properly limited it to determining appellant's credibility.
The motion for rehearing is overruled.
Overruled.